FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         March 15, 2018
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
MARQUES NOLAN-BEY,

     Plaintiff - Appellant,

v.                                                         No. 17-3259
                                              (D.C. No. 6:17-CV-01196-JTM-KGG)
WICKHAM GLASS, INC.; GREG                                   (D. Kan.)
WICKHAM; JEFF WOLFE,

     Defendants - Appellees.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________

      Marques Nolan-Bey appeals the district court’s dismissal of his complaint.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I

      Nolan-Bey filed suit against Wickham Industries, Inc., which he incorrectly

named in his complaint as Wickham Glass, Inc., and two of its employees. He

alleged that defendants failed to train him properly and terminated his employment.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Defendants moved to dismiss the complaint for failure to state a claim upon which

relief could be granted.

       The district court granted the defendants’ motion, concluding that Nolan-Bey

failed to state a claim even given the liberal construction standard afforded pro se

litigants.1 It noted that none of the laws named in the complaint—including 18

U.S.C. § 241, the Articles of Confederation, and a peace treaty between the United

States and Morocco—could give rise to a civil cause of action between private

parties. The district court stated that the complaint could be generously read to assert

a claim for race or national origin discrimination under Title VII, but such a claim

would be subject to dismissal for failure to exhaust. Finally, the court concluded that

the complaint failed to state a claim for breach of contract because the allegations

were mere conclusory statements of law.

       We review a Fed. R. Civ. P. 12(b)(6) dismissal de novo, accepting as true all

well-pled factual allegations in the complaint and viewing them in the light most

favorable to the plaintiff. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

2009). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).

       On appeal, Nolan-Bey advances a number of arguments, asserting that the

district court demanded unconstitutional “feudal law” fees from him, that he is not

       1
        Because Nolan-Bey is proceeding pro se, we liberally construe his filings, but
stop short of acting as his advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991).
                                             2
subject to the exhaustion requirement because it is not enshrined in the federal

Constitution, that the district court denied him due process by construing his

affidavits as motions, and that he is not subject to the Federal Rules of Civil

Procedure or the local rules of the District of Kansas. Because these arguments are

frivolous, we affirm the district court’s dismissal of Nolan-Bey’s complaint. See

Carroll v. Moorehead, 710 F. App’x 346, 347 (10th Cir. 2018) (unpublished)

(rejecting a similar set of arguments).

                                           III

      AFFIRMED.


                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                            3